Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valentini (US Patent No. 9,731,412) in view of Wienhold (US Patent No. 6,966,562). 
The embodiment of figure 5 in Valentini is utilized as the primary reference for the following rejection with the embodiment of figure 6 of Valentini as one of the teaching references. Some reference characters in Valentini are shown in earlier figures. Please refer to those figures for details.

Regarding claim 1, Valentini discloses a polishing machine (item 1, figures 1 and 2), comprising: 
a housing (item 2, which includes items 2a, 2b, 2c, 2d, 2e; figures 1 and 2) comprising a handle portion (includes items 2a, 2b and 4; figures 2 and 2) for a user gripping;  
5a motor (item 16, figure 3) disposed in the housing; a main shaft (item 23, figure 5) rotatable relative to the housing about a first axis (item 12, figure 6); 
a first execution assembly (item 27, figure 5) configured for connecting to a first accessory (item 11, figure 5), wherein the first execution assembly comprises a first rotation member (item 30) and a first output member (item 28), 
the first rotation member is configured for connecting to the main shaft (rotation member 30 inserts into bore 31 which is a part of the shaft 23; figure 5), the first rotating member is 10capable of being driven by the main shaft to rotate about the first axis when connected with the main shaft (column 12, lines 11-13), the first output member comprises a first driving portion (designated in annotated figure 5 below) for connecting with the first accessory so as to drive the first accessory to rotate about a second axis (item 12’, figure 5), and 
the second axis coincides with the first axis (first axis 12 aligns with second axis 12’, column 12, lines 5-11; seen in figure 5). 

    PNG
    media_image1.png
    518
    507
    media_image1.png
    Greyscale

Valentini Annotated Figure 5. 
Though the polishing machine in Valentini is capable of attaching a plurality of different functional units (i.e. execution assemblies) to the main tool shaft (column 4, lines 6-9), the embodiment of figure 5 in Valentini does not explicitly disclose a second execution assembly configured for connecting to a second accessory, wherein 15the second execution assembly comprises a second rotation member and a second output member, the second rotation member is configured for connecting to the main shaft, the second rotating member is capable of being driven by the main shaft to rotate about the first axis when connected ACTIVE 50064109v1with the main shaft, the second output member comprises a second driving portion for connecting to the second accessory to drive the second accessory, the second output member is rotatable relative to the second rotation member about a third axis, the third axis is parallel to the first axis, and a distance between the third axis and the first axis is greater than or equal to 1 mm 5and less than or equal to 12 mm. 

However, the embodiment of figure 6 in Valentini discloses a second execution assembly (item 27’, figure 6) configured for connecting to a second accessory (item 27’ can include different accessory 11; column 12, lines 61-62; figure 6), 
wherein 15the second execution assembly comprises a second rotation member (item 30’, figure 6) and a second output member (item 33, figure 6), the second rotation member is configured for connecting to the main shaft (second rotation member 30’ inserts into bore 31 which is a part of the main shaft 23; figure 5), the second rotating member is capable of being driven by the main shaft to rotate about the first axis when connected ACTIVE 50064109v1with the main shaft (item 30’ rotates about first axis 12; column 12, lines 45-49; figure 6), 
the second output member comprises a second driving portion (defined as threaded hole 32 in second output member 33) for connecting to the second accessory to drive the second accessory (column 12, lines 32-37; figure 6), 
the second output member is rotatable relative to the second rotation member about a third axis (defined as axis 12’, figure 6), the third axis is parallel to the first axis (third axis 12’ is parallel to first axis 12; column 12, lines 26-27; figure 6). 

    PNG
    media_image2.png
    584
    425
    media_image2.png
    Greyscale

Valentini Figure 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polishing machine, as disclosed in the embodiment of figure 5 of Valentini, to include a second execution assembly configured for connecting to a second accessory, as taught in the embodiment of figure 6 of Valentini, in order for the polishing machine to have different characteristics of the actuating movement (i.e. first and second execution assemblies) such as, a rotational, a random-orbital, a roto-orbital, a planetary, an alternating linear or rotary back movement and for the machine to use different types and dimensions of working elements (i.e. first and second accessories) such as, delta shaped, triangular, rectangular, circular working elements in order for the polishing machine to be utilized in various applications (column 4, lines 23-44).  
Additionally, the embodiment of figure 6 in Valentini does not explicitly disclose a distance between the third axis and the first axis is greater than or equal to 1 mm and less than or equal to 12 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third axis to be offset from the first axis at a distance between 1 mm to 12 mm. The claimed distance is recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The distance from the third axis to the first axis can vary depending on the design need to solve a problem. If the distance is larger (i.e. closer to 12 mm), the larger the accessory’s orbit is, inevitably leading to larger dimensions of the polishing machine and stronger vibrations. If the distance is smaller (i.e. closer to 1 mm), the smaller the accessory’s orbit is and the vibrations are significantly reduced. Therefore, since the general conditions of the claim (e.g. having a claimed structure as recited above) is disclosed by Valentini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the third axis at a distance between 1 mm to 12 mm from the first axis. Further, in the instant application, pages 10 and 12, the applicant has not disclosed any criticality for the claimed limitations. 
Though Valentini discloses a limiting member to prevent the first rotation member from moving relative to the main shaft, Valentini states that the mechanism for releasably connecting the first execution assembly to main shaft can be designed in any other appropriate manner (column 11, lines 66-67 through column 12, lines 1-2).
Wienhold discloses a quick-release assembly adapted for receiving tool bits having varying cross-sectional sizes and comprising a locking mechanism to retain and extract the tool bits. The tool bits can include tools used for drilling and driving fastener devices such as work elements requiring rotational motion (column 1, lines 12-18). 
The quick-release assembly comprises a limiting member (item 58, figures 1-4) movable between a first position (defined as position shown in figure 4 below) and a second position (defined as position shown in figures 2 and 3), 

    PNG
    media_image3.png
    448
    635
    media_image3.png
    Greyscale

Weinhold Figure 4 (First Position). 
wherein the limiting member is configured to, in condition that the limiting member is at the first position, prevent the first rotation member from moving relative to the main shaft (limiting member 58 is positioned within recess 56 and against first or second execution assembly tool shaft, corresponding to item 40 in figure 4 above, and prevents the assembly from moving relative to main shaft; column 7, lines 25-32); and 
the limiting member is further configured to, in condition that the limiting 10member is at the second position, allow the first rotation member to move relative to the main shaft (limiting member 58 is positioned closer to outer edge of item 12, as seen in figures 2 and 3, and releases the tool shaft of the first or second execution assembly thereby, allowing the assembly to be removed); and 
an operation member (includes items 14 and 60; figures 1-4) configured to, in condition that the operation member is operated, allow the limiting operation to disengage from the first position (item 14 is a moveable sleeve and item 60 is a locking ring; both are able to be translated in arrow directions 106 and 107, as seen in figures 2 and 4, in order to move limiting member 58 from first and second position; column 6, lines 59-64 and column 7, lines 43-47).

    PNG
    media_image4.png
    428
    725
    media_image4.png
    Greyscale

Weinhold Figure 2 (Second Position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded limiting member, as disclosed in Valentini, for the locking mechanism comprising a limiting and operation member, as taught in Wienhold, since it is old and well known in the art to utilize a quick-release locking mechanism to detachably connect the shaft of a functional unit, drill bit, or other working assembly to the main shaft of a hand-tool in order to fixedly hold the working member in place when in use and quickly and easily remove the working member for replacement or maintenance when not in use. 

Regarding claim 2, Valentini as modified discloses the polishing machine as claimed in claim 1, further comprising a first biasing element (Wienhold; spring 64; figures 1-4) configured to generate a biasing force for driving the operation member to reset (Wienhold; column 4, lines 55-62).

Regarding claim 3, Valentini as modified discloses the polishing machine as claimed in claim 2, wherein the housing comprises a head housing (Valentini; item 2e, figure 3) configured for accommodating the main shaft (Valentini; item 2e is a part of the housing which accommodates main shaft 23; the main shaft 23 of Valentini corresponds to shaft 30 in Wienhold), 
the operation member is sleeved outside the head housing (operation member 14 and 60, corresponding to operation member taught from Wienhold, is defined to be a moveable sleeve outside of shaft 30 of Wienhold, corresponding to main shaft 23 of Valentini), and 
the operation member is slidable relative to the head housing along a first axis (Weinhold; operation member 14 and 60 are moveable along directions 106 and 107, as seen in figures 2 and 4, which are defined to be along main shaft axis, corresponding to main shaft axis 12 of Valentini). 

Regarding claim 4, Valentini as modified discloses the polishing machine as claimed in claim 3, wherein the head housing is further fixedly connected with a guiding member (Wienhold; item 12 which guides items 14 and 60 to slide along directions 106 and 107; figures 1-4), and the guiding member is configured for guiding the operation member to slide.
Wienhold does not explicitly disclose the guiding member is made of metal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have the guiding member, as taught in Wienhold, to be made of metal since it has been held to be within the general skill of a person skilled in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07) and having metal as the material gives the guiding member high mechanical strength and durability. 

Regarding claim 5, Valentini as modified discloses the polishing machine as claimed in claim 4, wherein the operation member surrounds the first axis (operation member 14 and 60, corresponding to operation member taught from Wienhold, surrounds main shaft 23, corresponding to main shaft in Valentini, therefore, surrounding the first axis 12 of Valentini), and the operation member protrudes downward out of the guiding member (Wienhold; by rotating figures 1-4 clockwise 90 degrees i.e. with item 34 on top and item 26 on bottom, the operation member 14 and 60 is defined to protrude in a downward manner from guiding member 12).

Regarding claim 6, Valentini as modified discloses the polishing machine as claimed in claim 3, wherein the first biasing element is a spring (Wienhold; item 64 is defined as a spring; figures 1-4) at least part of which is sleeved outside the head housing (spring 64 is defined to be outside head housing; figures 1-4), and the spring is located between the head housing and the operation member (Wienhold; spring 64 is between shaft 30, corresponding to main shaft 23 in Valentini and which is part of head housing 2e in  Valentini, and item 14, which is part of operation member in Wienhold). 

Regarding claim 7, Valentini as modified discloses the polishing machine as claimed in claim 3, further comprising a transmission assembly configured for transmitting power between the motor and the main shaft (Valentini; column 10, lines 24-35) and an inner housing (Valentini; inner portion of item 2a; figure 3) ACTIVE 50064109v132configured for accommodating the transmission assembly and disposed in the housing (item 2a accommodates a portion of transmission assembly and disposed within rear portion of housing 2; figure 3), wherein both the operation member and the limiting member are disposed outside the inner housing (operation member 14, 60 and limiting member 58, corresponding to Wienhold are defined be closest to head housing 2e in Valentini and therefore, outside of inner housing 2a portion; figure 3 of Valentini).

Regarding claim 8, Valentini as modified discloses the polishing machine as claimed in claim 3, wherein the limiting member is a sphere (Wienhold; limiting member 58 is a sphere; figures 1-4), the 5main shaft (corresponding to item 23 in Valentini) is formed with a driving hole (Valentini; item 31 in main shaft 23) for the first rotation member inserting into, 
a hole wall of the driving hole (similar to applicant’s disclosure, the hole wall is defined to be the driving hole; therefore, the hole wall is defined as item 31 in Valentini) is formed with an accommodating hole (corresponding to item 56 of Wienhold; figures 1-4) for accommodating at least part of the sphere (accommodating hole 56 is modified into driving hole 31 of Valentini in order to accommodate part of sphere 58 when in first position),
the sphere is movable to the first position and the second position along a first straight line perpendicular to the first axis in the accommodating hole (Wienhold; first straight line is defined along horizontal direction in figures 1-4 which is perpendicular to first axis of Valentini, which is along directions 106 and 107 of Wienhold), 
at least part of the sphere extends into the driving hole when the sphere is located at the 10first position (Wienhold; sphere 58 is partially within driving hole 31, corresponding to driving hole of Valentini, in order for the tool shaft of the first or second assembly is retained; figure 4), and the sphere is located outside the driving hole when the sphere is located at the second position (Wienhold; the sphere 58 is located outside driving hole 31, corresponding to driving hole from Valentini, in order for tool shaft of first or second assembly to be removed).

Regarding claim 9, Valentini as modified discloses the polishing machine as claimed in claim 8, further comprising a second biasing element (Wienhold, item 22; figures 1-4) configured to generate a biasing force for driving the limiting member to move toward the first 15position (Wienhold; item 22 drives limiting 58 between the first position in figure 4 to second position in figure 2 via intermediate components), and the second biasing element is a spring sleeved onto the main shaft (Wienhold; item 22 is a spring and is mounted onto an inner portion of main shaft, corresponding to main shaft 23 in Valentini).

Regarding claim 11, Valentini as modified discloses the polishing machine as claimed in claim 1, wherein the first output member and the first rotation member are integrally formed (Valentini, items 28 and 30 are formed on the same component; figure 5), and the first driving portion is a hole on the first axis (Valentini; designated in annotated figure 5 above; the hole falls along the first axis 12).

Regarding claim 12, Valentini as modified discloses the polishing machine as claimed in claim 1, wherein the first driving portion is a hole centered on the second axis (Valentini; the hole as designated in annotated figure 5 above falls along the first axis 12 and second axis 12’ since the axes coincide), and the second driving portion is a hole centered on the third axis (Valentini; the hole of embodiment in figure 6, which teaches the second driving portion, falls along third axis 12’). 

Regarding claim 13, the claimed subject matter of claim 13 is the same as that in claim 7. Therefore, the same rejection applies. Please see claim 7 rejection for details. 

Regarding claim 14, Valentini as modified discloses the polishing machine as claimed in claim 1, the polishing machine is capable of attaching a plurality of different functional units (i.e. execution assemblies) to the main tool shaft (column 4, lines 6-9). However, Valentini does not explicitly disclose a third embodiment comprising a third execution assembly ACTIVE 50064109v134configured for connecting to a third accessory, wherein the third execution assembly comprises: a third rotation member configured for connecting to the main shaft, wherein the third rotating member is capable of being driven by the main shaft to rotate about the first axis when 5connected with the main shaft; and a third output member comprising a third driving portion which is configured for connecting to the third accessory to drive the third accessory, wherein the third output member is rotatable relative to the third rotation member about a fourth axis, the fourth axis is parallel to the first axis, and a distance between the fourth axis and the first axis is greater than or equal to 1 10mm and less than or equal to 3 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a third execution assembly configured for connecting to a third accessory, with the similar features of the second execution assembly (from embodiment of figure 6 in Valentini) as required by the claim, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04.VI-B). Additionally, a polishing machine comprising an additional execution assembly (i.e. a third execution assembly) configured for an additional accessory (i.e. a third accessory) allows the polishing machine to be more versatile and be used in different applications. 
The duplication of parts does not explicitly disclose a distance between the fourth axis and the first axis is greater than or equal to 1 mm and less than or equal to 3 mm. 
However, similar to the rejection made in claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth axis to be offset from the first axis at a distance between 1 mm to 3 mm. The claimed distance is recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The distance from the fourth axis to the first axis can vary depending on the design need to solve a problem. If the distance is larger (i.e. closer to 3 mm), the larger the accessory’s orbit is, inevitably leading to larger dimensions of the polishing machine and stronger vibrations. If the distance is smaller (i.e. closer to 1 mm), the smaller the accessory’s orbit is and the vibrations are significantly reduced. Therefore, since the general conditions of the claim (e.g. having a claimed structure as recited above) is disclosed by Valentini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the fourth axis at a distance between 1 mm to 3 mm from the first axis. Further, in the instant application, pages 10 and 12, the applicant has not disclosed any criticality for the claimed limitations. 

Regarding claim 15, the claimed subject matter is the same as that in claims 1 and 14. Therefore, the same rejection applies. However, please note, in claim 15, the first execution assembly is the same as the third execution assembly from claim 14 and the second execution assembly in claim 14 is the same as the second execution assembly from claim 1. Please refer to the rejections of claims 1 and 14 for details. 

Regarding claim 16, Valentini as modified discloses the polishing machine as claimed in claim 15, but does not explicitly disclose wherein the distance between the second axis and the first axis is less than the distance between the third axis and the first axis. However, similar to rejection made in claims 1, 14 and 15, the claimed distance recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The distance from the second axis to the first axis and the distance from the third axis to the first axis can vary depending on the design need to solve a problem. If the distances are larger (i.e. second axis 3 mm from first axis and third axis 12 mm from first axis), the larger the accessories orbits are, inevitably leading to larger dimensions of the polishing machine and stronger vibrations. If the distances are smaller (i.e. second axis 1 mm from first axis and third axis 2 mm from axis), the smaller the accessories orbits are and the vibrations are significantly reduced. Therefore, since the general conditions of the claim (e.g. having a claimed structure as recited above) is disclosed by Valentini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the second axis to be closer to the first axis than the third axis. Further, in the instant application, pages 10 and 12, the applicant has not disclosed any criticality for the claimed limitations. 
Even further, Per MEPE 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: the axes would be at the same distance, or they will be different.  However, having the second axis and the third axis at the same distance from the first axis, would merely give you the same device twice.  Valentini teaches two embodiments with different distances between the axes.  As set forth above, in view of the modifications to have different distance ranges for the axes (i.e. second axis 3 mm from first axis and third axis 12 mm from first axis), when looking at the higher end of each of the ranges, one distance will necessarily be bigger than the other (12mm vs 3mm). Therefore, since modifying the prior art of Valentini to have different distances between the axes, can easily be done, in order to achieve the predictable result of different polishing characteristics (Valentini); and in view of the teachings of the different embodiments of Valentini there will be reasonable expectations of success, it would have been obvious to have modified the invention of Valentini to have the distance between the second axis and the first axis be less than the distance between the third axis and the first axis.

Regarding claim 17, the claimed subject matter of claim 17 is the same as that in claims 2, 3 and 6. Therefore, the same rejection applies. Please refer to the rejections for claims 2, 3 and 6 for details. 
Regarding claim 18, the claimed subject matter of claim 18 is the same as that in claims 4 and 5. Therefore, the same rejection applies. Please refer to the rejections for claims 4 and 5 for details. 
Regarding claim 19, the claimed subject matter of claim 19 is the same as that in claim 7. Therefore, the same rejection applies. Please refer to the rejection for claim 7 for details. 

Regarding claim 20, the claimed subject matter of claim 20 is the same as that in claim 1. Therefore, the same rejection applies. However, please note, the first execution assembly in claim 20 is the same as the second execution assembly in claim 1. Please refer to the rejection for claim 1 for details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Valentini (US 2017/0312877) discloses a hand guided grinding or polishing machine tool comprising multiple connection elements that have longitudinal axes congruent to the center axis of the main shaft or at an offset distance from the main shaft. 
Borinato (US Patent No. 7,104,873) discloses a power sander comprising an anti-vibration arrangement for an eccentrically rotatable and oscillatory tool which helps to reduce or eliminate vibrations that are transmitted to the rotary shaft. 
Henning (US 2008/0254725) discloses a quick mount adapter that allows the user to quickly and easily remove the backing plate and its attached surface from a surface care tool. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723